Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 5/16/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/16/2022.  In particular, claim 1 has been amended to require that the perfluorocarbon sulfonic acid resin is a salt.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (JP 2013-185070, machine translation) in view of Iizuka (US 2012/0295117).
With respect to claims 1 and 2, Sawada discloses a nanocomposite particle for nanocomposite particle-dispersed liquid prepared by surface-treating core silica particles having particle diameter of 5-200 nm and akoxysilane with perfluorocarbon sulfonic-acid polymer (abstract).  The perfluorosulfonic acid-polymer includes one of formula 
    PNG
    media_image1.png
    133
    455
    media_image1.png
    Greyscale
where x is 5 to 13, y is 1000, p = 0 to 3, q = 0 or 1, n = 1 to 12, and X is a fluorine or trifluoromethyl group (paragraph 0021) which reads on the perfluorocarbon sulfonic acid of instant claim 2 when p = 0, q = 1, and n = 1 to 12.
Sawada fails to disclose the equivalent weight of the perfluorocarbon sulfonic acid resin, however, the equivalent weight is dependent on the number of sulfonic acid groups based on weight of polymer.
Therefore, it would have been obvious to one of ordinary skill in the art to select a perfluorocarbon sulfonic acid resin having claimed equivalent weight because Sawada discloses a perfluorosulfonic acid resin that reads on the claimed formula.
Sawada fails to disclose that the perfluorosulfonic acid resin includes a sulfonic acid salt.
Iizuka discloses a coating material comprising a perfluorocarbon sulfonic acid resin like taught by Sawada (abstract) and discloses that a cerium ion content in the perfluorosulfonic acid resin provides for a coating film having high durability and good hydrophilic properties (paragraph 0069).  The perfluorocarbon sulfonic acid resin advantageously includes the cerium salt.
Given that both Sawada and Iizuka are drawn to coating materials comprising perfluorosulfonic acid resin and further given that Iizuka teaches that ion exchanging with cerium allow for the ability to tune properties such as durability and hydrophilicity, it would have been obvious to one of ordinary skill in the art to utilize a perfluorosulfonic acid resin that has a sulfonic acid salt.
With respect to claim 3, Sawada discloses that the organic dispersion includes methanol, ethanol, and isopropyl alcohol (paragraph 0060).
With respect to claims 4 and 5, Sawada discloses that the nanocomposites are useful in coating materials and paints (paragraph 0003), which inherently form a film.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that sulfonic acid salt resin of a perfluorocarbon sulfonic acid resin unexpectedly provides improved antifogging performance over the perfluorocarbon sulfonic acid resin as shown by the 132 declaration filed on 5/16/2022.
	The data has been fully considered, however, it fails to establish unexpected results for two reasons.  First, the comparison of Examples 6 and 7 to Experiments A and B do not appear to show criticality given that all of the examples comprise the perfluorocarbon sodium sulfonate resin solution of Production Example 1. It is not clear that Experiments A and B do not include sulfonate salts.  Second, the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the inventive examples only include sodium salt of perfluorocarbon sulfonic acid resin with equivalent weight of 719 which is not representative of any salt other than sodium of perfluorocarbon sulfonic acid having equivalent weight of 550-800.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn